Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s preliminary amendment filed 08/31/2021 is entered. Claims 1-15 are canceled. New claims 16-35 are added. Claims 16, 32, and 34 are independent claims. Claims 17-31 depend from claim 16, claim 33 depends from claim 32, and claim 35 depends from claim 34.

Continuation
2.	This application filed 05/20/2021 is a continuation of 17096158, filed 11/12/2020 ,now U.S. Patent #11049179, 17096158 is a continuation of 16762568, filed 05/08/2020 ,now abandoned, 16762568 is a national stage entry of PCT/US2019/017305 , International Filing Date: 02/08/2019,  PCT/US2019/017305 claims Priority from Provisional Application 62629420, filed 02/12/2018.  See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the cited Parent Applications. Also, in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered 'of record' in the above cited Parent Applications are now considered cited or 'of record' in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or 'of record' in the Parent Applications need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicants are reminded that the prosecution history of the Parent Applications is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).


Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16-17, 19-35  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  Claim 16 recites the limitations, “generating, by the bidding engine at a conclusion of the bid session, an indication of a bid block”, wherein it is unclear and indefinite as what the bid block comprises and on what basis it can be made. This lack of clarity and indefiniteness arises, because these limitations are incomplete for omitting essential elements. The essential elements omitted are [see Applicant’s Specification para  11  ]:
“During each particular active bidding sessions for an item ….., each seller may select a particular one of the bid objects in the active register where the price of the particular selected bid object represents the lowest price at which the seller may need to sell the item (to the buyer associated with the particular selected bid object and each of the buyers associated with bid objects above the selected bid object) if the seller wins the particular active bidding session as discussed in more detail below. Each collection of bid objects that includes the particular selected bid object and bid objects above the selected bid object (i.e., bid objects more expensive than selected bid object) is referred to herein as a “bid block” that is associated with or otherwise tied to a particular seller during a particular active bidding session.”.

Since claims 32 and 34 recite similar limitations as claim 16, they are rejected for the same reasons as those of claim 16. Since dependent claims 17, 19-31, 33, and 35 inherit this deficiency from their base claims 16, 32 and 34, they are rejected for the same reasons as claim 16.
Note: In order to overcome this rejection, the limitations of claim 18, “ wherein the bid block includes the particular bid object and at least one other bid object of the organized bid objects having a price object defining a price greater than or equal to a price defined by the price object of the particular bid object”, need to be  added to independent claims 16, 32 and 34.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-35 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15  of U.S. Patent No. 11049179, hereinafter Patent ‘179.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 16-35 of the instant application and claims 1-15 of US Patent’ 179 recite similar limitations directed to bulk sale of a product or service from a seller to a plurality of buyers [see Applicant’s Specification para 0002, “ This application generally relates to systems for facilitating the sale of items such as products and/or services and, more particularly, to systems for facilitating the bulk sale of items from one or more sellers to a plurality of buyers in an electronic marketplace”]. Comparison of claims of the instant application with the claims of Patent ‘179 makes it evident that the claims at issue are not patentably distinct  from each other:

Claim 1 of Patent’179:
A method in a computerized bidding system positioned remotely from, and in communication via the Internet with, a seller device and buyer devices, the method facilitating the bulk sale of an item from a seller to a plurality of buyers in an electronic marketplace utilizing an Internet platform, the method comprising: 
causing a seller user interface to be displayed to the seller on a display device associated with the seller device; 
receiving, via the seller user interface, a signal representative of a subscription by the seller to one or more items available for purchase by the buyers; 
causing a buyer user interface having a list of the one or more items being offered for sale by the seller to be displayed to the buyers on respective display devices associated with the buyer devices; 
receiving, via the buyer user interface and into a staging register of a bidding pool of the computerized bidding system, a plurality of bid objects for a particular item from a respective plurality of potential buyers, wherein each bid object includes a price object defining a price at or below which one or more of the respective plurality of potential buyers is willing to pay for the particular item; 
organizing, automatically by a bidding engine stored in memory of the computerized bidding system, the bid objects in the staging register starting with the bid object having a price object with a highest price and continuing to the bid object having a price object with the lowest price, wherein the bid objects in the staging register after being organized comprise organized bid objects; 
moving, by the bidding engine at the beginning of a bid session, the organized bid objects into an active register of the bidding pool; 
providing access to the seller to real time demand/price ratio information from the buyers, wherein the providing includes at least: 
receiving, by the bidding engine via the seller user interface during the bid session, an indication of a particular one of the bid objects in the active register from a potential seller of the particular item, wherein the particular one of the bid objects and the bid objects above the particular bid object up to the bid object having the price object with the highest price comprises a bid block; and 
enabling an optimum price that the buyers are willing to pay for the particular item to be determined by the seller; and 
generating, by the bidding engine at a conclusion of the bid session, an indication of the bid block.

	Claim 16 of the instant Application:
	16)	 A method comprising: 
receiving, into a staging register of a computerized bidding system, a plurality of bid objects for a product and/or service from a plurality of potential buyers, wherein each of the plurality of bid objects includes a price object defining an upper limit of a price at which a buyer of the plurality of potential buyers is willing to pay for the product and/or service; 
organizing, by a bidding engine of the computerized bidding system, the plurality of bid objects in the staging register, wherein after the organizing the plurality of bid objects in the staging register comprise organized bid objects; 
moving, by the bidding engine at the beginning of a bid session, the organized bid objects into an active register of the computerized bidding system; 
receiving, by the bidding engine during the bid session, an indication of a particular bid object of the organized bid objects from a potential seller of the product and/or service; and 
generating, by the bidding engine at a conclusion of the bid session, an indication of a bid block.
	
	On comparison, all the limitations of claim 16 of the instant Application are included in the claim 1 of patent’ 179. Since the limitations of the other two independent claims 32 and 34 are similar to claim 16, they are also rejected for the same reasons as claim 16.

	Limitations of dependent claims 17, 18, and 24 are not patentably distinct from the limitations of claim 1 of Patent’179 because they are covered in claim 1.. 
	Limitations of claims 19-22, 33 and 35 are not patentably distinct from the limitations of claim 2 of Patent’179 because they are covered in claim 2.
	Limitations of claims  23, 25-27, 28-30, and 31 are not patentably distinct from the limitations of claims 3,6,7,8, and 10 respectively of Patent’179 because they are covered in these claims. 
	 
Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, when analyzed per “2019 PEG”. 

	Step 1 analysis: 
Claims 16-31 are to a process comprising a series of steps, claims 32-33 to manufacture, and clams 34-35  to a system /apparatus, which are statutory (Step 1: Yes).

	Step 2A Analysis:
Claim 16 recites:
A method comprising:
receiving, into a staging register of a computerized bidding system, a plurality of bid objects for a particular product and/or service from a plurality of potential buyers, wherein each of the plurality bid objects includes a price object defining an upper limit of a price at which a buyer of the plurality of potential buyers is willing to pay for the product and/or service;
organizing, by a bidding engine of the computerized bidding system, the plurality of bid objects in the staging register, wherein after the organizing the plurality of bid objects in the staging  register comprise organized bid objects; 
moving, by the bidding engine at the beginning of a bid session, the organized bid objects into an active register of the computerized bidding system;
receiving, by the bidding engine during the bid session, an indication of a particular bid object of the organized bid objects from a potential seller of the particular product and/or service; and 
generating, by the bidding engine at a conclusion of the bid session, an indication of a bid block.

Step 2A Prong 1 analysis: Claims 16-25 recite an abstract idea.


The claimed invention, as recited, is a method directed to bulk sale of a product or service from a seller to a plurality of buyers [see Applicant’s Specification para 0002, “ This application generally relates to systems for facilitating the sale of items such as products and/or services and, more particularly, to systems for facilitating the bulk sale of items from one or more sellers to a plurality of buyers in an electronic marketplace”],  which is a commercial activity related to sales and purchases falling into the grouping of “Certain Method of Organizing Human Activity”. The highlighted limitations comprising “receiving, into a staging register of a bidding system, a plurality of bid objects for a particular product and/or service from a plurality of potential buyers, wherein each of the plurality bid objects includes a price object defining an upper limit of a price at which a buyer of the plurality of potential buyers is willing to pay for the product and/or service, organizing the plurality of bid objects in the staging register, wherein after the organizing the plurality of bid objects in the staging  register comprise organized bid objects, moving at the beginning of a bid session, the organized bid objects into an active register of the bidding system, receiving during the bid session, an indication of a particular bid object of the organized bid objects from a potential seller of the particular product and/or service, and generating at a conclusion of the bid session, an indication of a bid block”, relate to commercial interactions for an auction of bulk sale of a product or service from a seller to a plurality of buyers, which, under their broadest reasonable interpretation, fall within the Certain Method of Organizing Human Activity grouping of abstract ideas, see “2019 PEG”. Recitation of a generic computer system for implementing these steps does not preclude these functions from being implemented manually. Accordingly, claim 16 recites an abstract idea. Since dependent claims 17-31 include all the limitations of base claim 16, they recite abstract idea. The other independent claims 32 and 34 recite similar limitations as those of claims16. Accordingly claim 32 with its dependent claim 33 and claim 34 with its dependent claim 35 are analyzed on the same basis as claims 16-31 and they recite abstract idea falling within the Certain Method of Organizing Human Activity grouping of abstract ideas, see “2019 PEG”.   
Thus claims 16-35 recite an abstract idea.

Note: The bid objects are considered as bid data including bidding price for the item and validity of bid duration, as disclosed in the Applicant’s Specification, see para 0009. Such bid data is part of bids which can be received manually in an auction.

Step 2A Prong 2 analysis:

Claims 16-35: The judicial exception is not integrated into a practical application.
	
Claim 16 recites the additional limitations of using generic computer components comprising a computerized system including a bidding engine software for receiving bids, organizing the received bids, storing the organized bids, receiving indication/selection from the seller to make a bid block of the organized bids for a certain price range of the bids starting from a lower bid to the highest bid price and generating an indication of the formed bid block. 
The receiving steps for a plurality of bids from buyers, organizing step for sorting the bids and storing them, moving the organized bids into another register, receiving an indication  from a seller for a particular bid and generating an indication of a bid block at the end of a bid session are recited at a high level of generality (i.e. as a general means of implementing generic functions comprising gathering data such as bids for  a product and/or service from a plurality of buyers, organizing the received bids in self-determined manner and store them, receiving a selection of  a particular bid from a seller and generating a bid block of one or more bids for conducting an auction ), and amount to mere data gathering, data organizing, making a selection and purring together some data related to bids in a bid block  which are a form of insignificant extra and post solution activity.  Executing these steps relate to processing data to conduct an auction involving a plurality of buyers and a seller for a product or service related to a commercial activity which  do not necessitate inextricable tie to computer technology because these steps can be carried out manually and is  just performing the disembodied concept on a general-purpose computer.
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.    
Thus,  claim 16 is directed to the abstract idea. 
The other independent claims 32 and 34 recite similar limitations as those of claims16. Accordingly claim 32 and claim 34 are analyzed on the same basis as claim 16 and they are directed to the abstract idea.
Dependent claims 17-31 from base claim 16,  dependent claim 33 from base claim 3232, and  dependent claim 35 from base claim 34 are reviewed and they  recite limitations directed to extension of generic computer functions of claim 1 6, 32, and 34 directed to commercial interactions related to receiving, transmitting and organizing bid data and do not add any meaningful limits on practicing the abstract idea. The additional limitations of dependent claims 17-31, 33, and 35  amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, claims 17-31, 33, and 35  , similar to claims 16, 32, and 34 are directed to abstract idea.
Step 2A=Yes. Claims 16-35 are directed to an abstract idea.

Step 2B analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Since claims are as per Step 2A are directed to an abstract idea, they have to be analyzed per Step 2B, if they recite an inventive step, i.e., the claim recite additional elements or a combination of elements that amount to “Significantly More” than the judicial exception in the claim.
As discussed above with respect to Step 2A Prong Two, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer components and generally linking the use of the judicial exception to a particular technological environment or field of use. The same analysis applies here in 2B, /.e., mere instructions to apply an exception using a generic computer components and generally linking the use of the judicial exception to a particular technological environment or field of use cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Under 2019 PEG, a conclusion that an additional element or elements is/are extra-solution activity, or are well-understood, conventional and routine activity in step 2A should be re-evaluated in step 2B. Here the receiving, organizing data, storing data, and , transmitting/generating a group of data,  were considered are extra-solution activity, or are well-understood, conventional and routine activity activities in step 2A and thus it is re-evaluated in step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. 
The background of the example does not provide any indication that the computer components are anything other than a generic, off the shelf computer component and the Symantec, TLI, OIP Techs, Versata court decisions cited in MPEP 2106.05(d) (ii) indicate that mere receiving, acquiring, transmitting, and displaying steps using a generic computer is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here).
Accordingly, a conclusion that the receiving, acquiring, transmitting, and displaying steps are well-understood, routine conventional activities are supported under Berkheimer Option 2. See MPEP: Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other asks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). In contrast, a claim that purports to improve computer capabilities or to improve an existing technology may integrate a judicial exception into a practical application or provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016). See MPEP §§ 2106.04(d)(1) and 2106.05(a) for a discussion of improvements to the functioning of a computer or to another technology or technical field.
	Thus, step 2B = No, the claims 16-35 do not provide an inventive concept (significantly more than the abstract idea). The claims 16-35 are patent ineligible.

6. 	Prior art discussion:

	With respect to claims 16-32 [Claims 2-15 depend from claim 1), the prior art of record, alone or combined, neither teaches nor renders obvious the limitations, as a whole, the steps comprising receiving, into a staging register of a computerized bidding system, a plurality of bid objects for a product and/or service from a plurality of potential buyers, wherein each of the plurality of bid objects includes a price object defining an upper limit of a price at which a buyer of the plurality of potential buyers is willing to pay for the product and/or service, organizing, by a bidding engine of the computerized bidding system, the plurality of bid objects in the staging register, wherein after the organizing the plurality of bid objects in the staging register comprise organized bid objects, moving, by the bidding engine at the beginning of a bid session, the organized bid objects into an active register of the computerized bidding system, receiving, by the bidding engine during the bid session, an indication of a particular bid object of the organized bid objects from a potential seller of the product and/or service, and generating, by the bidding engine at a conclusion of the bid session, an indication of a bid block.

7.	Note: Allowance: if the non-statutory double patenting rejections, rejections under 35 USC 112(b), and rejections under 35 USC 101, are overcome then the application can be place din condition for allowance. However, if any amendments are made to the claims then they will be subject to further consideration and search.


8. 	Best Prior art references:

	(i)	Blum et al. [US20160027110 A1, hereinafter cited in the IDS  filed  09/01/2021 and in the parent application 17/096,158 now US Patent 11049179] teaches comprising a computerized trading platform for receiving plurality of bids, such that the platform groups the received bids based on price and notional value, [see Abstract], received bids are stored in a book organizer, create a first group of bids from the plurality of received bids by selecting a first bid having the highest price and storing the first bid as a first group [see para 0008], but does not teach or render obvious the steps, as a whole,  of each of the received plurality of bid objects includes a price object defining an upper limit of a price at which a buyer of the plurality of potential buyers is willing to pay for the product and/or service, organizing, by a bidding engine of the computerized bidding system, the plurality of bid objects in the staging register, wherein after the organizing the plurality of bid objects in the staging register comprise organized bid objects, moving, by the bidding engine at the beginning of a bid session, the organized bid objects into an active register of the computerized bidding system, receiving, by the bidding engine during the bid session, an indication of a particular bid object of the organized bid objects from a potential seller of the product and/or service, and generating, by the bidding engine at a conclusion of the bid session, an indication of a bid block.

	(ii)	Growney et al., US 2005/0187859 cited in the IDS  filed  09/01/2021 and in the parent application 17/096,158 now US Patent 11049179”) teaches a method for facilitating the bulk sale of a product and/or service from a seller to a plurality of buyers in an electronic marketplace [see para 0031], comprising receiving a plurality of bids for a particular product and/or service from a respective plurality of potential buyers, wherein bids including bid price and product information [see paras 0034-0035], but does not teach or render obvious the steps, as a whole,  of each of the received plurality of bid objects includes a price object defining an upper limit of a price at which a buyer of the plurality of potential buyers is willing to pay for the product and/or service, organizing, by a bidding engine of the computerized bidding system, the plurality of bid objects in the staging register, wherein after the organizing the plurality of bid objects in the staging register comprise organized bid objects, moving, by the bidding engine at the beginning of a bid session, the organized bid objects into an active register of the computerized bidding system, receiving, by the bidding engine during the bid session, an indication of a particular bid object of the organized bid objects from a potential seller of the product and/or service, and generating, by the bidding engine at a conclusion of the bid session, an indication of a bid block.

 (iii) 	Brown US 5,794,219 (hereinafter cited in the IDS  filed  09/01/2021 and in the parent application 17/096,158 now US Patent 11049179) teaches a method of conducting an on-line auction including receiving a plurality of bids for a particular product and/or service from a respective plurality of potential buyers, wherein each bid includes a price defining a price at or below which the respective buyer is willing to pay for the particular product and/or service (Fig.6 and column 6 lines 17- column 8 line 60), organizing the bids  starting with the bid  having a highest price and continuing to the bid having a price with the lowest price (Fig.6 and column 6 lines 17- column 8 line 60); but does not teach or render obvious the steps, as a whole,  of each of the received plurality of bid objects includes a price object defining an upper limit of a price at which a buyer of the plurality of potential buyers is willing to pay for the product and/or service, organizing, by a bidding engine of the computerized bidding system, the plurality of bid objects in the staging register, wherein after the organizing the plurality of bid objects in the staging register comprise organized bid objects, moving, by the bidding engine at the beginning of a bid session, the organized bid objects into an active register of the computerized bidding system, receiving, by the bidding engine during the bid session, an indication of a particular bid object of the organized bid objects from a potential seller of the product and/or service, and generating, by the bidding engine at a conclusion of the bid session, an indication of a bid block.

	(iv)	Smullen et al. [US 2013/0013439 A1; see Abstract] discloses a computer implemented method and system for a collective purchase, by plurality of buyers,  of a sale item by a plurality of sellers in an interactive environment via a GUI using reverse auction mechanism, wherein a lead buyer initiates a deal and then creates a deal group including one or more following buyers for said selected sale item and finalizing said initiated deal for said selected sale item by said reverse auction, when said one or more following buyers agree to said deal information and said price range acquired from said lead buyer. 

(v)	Niles [US 20140143021 A1; see Abstract and para 0034] discloses that in a  network-based system a machine can identify a portion of potential purchasers as winning bidders on tickets for an event at a venue based on attendee bids indicating higher prices and the attendee capacity and based on these factors the machine may assign a common price per attendee to each of the portion of the potential purchasers grouped together with their bids in descending order (e.g., highest to lowest price per attendee).

(vi)	Windsor et al. [US Patent 9754316 B1; see Col.16, lines 9-11] discloses that a bid itself can comprise a data structure having predefine fields for receiving bidding information

Foreign reference:
(vii)	WO-0108072-A1 discloses [See abstract] an internet- based marketplace enabling buyers to make their price offers with their required quantity and allowing sellers to identify the price they would like to sell product for and the quantity they have available, wherein the  buyer's demand is fulfilled, in a queuing order, until either all demand is met or until supply runs out starting with a supplier with the lowest price. 

	NPL reference:
(viii)	Kristof, Kathy M; “ Overhaul of Treasury Auction System Coming”;  [Home Edition] Publication info: Los Angeles Times (pre-1997 Full text) [Los Angeles, Calif] 29 Sep 1991: ; retrieved from Dialog database on 11/01/2022 discloses that Treasury is considering uniform price auctions, or Dutch auctions, in which all players submit sealed bids and the seller the Treasury-determines which bids to accept. All buyers then pay the lowest of the accepted prices. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/            Primary Examiner, Art Unit 3625